DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80, 82-84, 87, 91-92, 94-95, 98-100 and 102-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 80, 92, and 106, the recitations “angles are displayed”  are not supported by recitation of structure that affects the method in a manipulative sense.  For e.g. where are the angles displayed?
In claims 91, 99 and 109, the recitation “angles displayed” renders the claim vague and indefinite because the recitation is incomplete.  It is unclear where the angles are displayed. 
In claims 103, 104 and 108, the recitation “Anterior Pelvic Plane is disposed vertically” renders the claim vague and indefinite because it is unclear what reference plane or surface the Anterior Pelvic Plane is disposed vertically relative to. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 80, 82-84, 87, 91-92, 94-95, 98-100 and 102-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasielewski (US 20040243148 A1) in view of Zheng et al. (US 20120172884). 
Wasielewski discloses a method of performing hip joint surgery including the steps of: a microgyroscope or inertial sensor 112 carried within the handle of an inserter 110 and a data positioning device 118 which calculates the position of the inserter 110 with respect to the pelvic including the angle of insertion or “degrees of inclination” of the prosthetic cup 122 and guide placement of the cup into the correct abduction and anteversion orientation with respect to the acetabulum without registering landmarks, i.e. “by comparing the angle of insertion of the acetabular cup with a predetermined angle (which may have been calculated preoperatively using one or more X-rays or other position determining devices”  (para [0066]).
Wasielewski also discloses mounting micro- or miniature sensors to surgical tools such as acetabular reamers wherein a data conditioning device including a visual display and a computer is used to track the movement of the surgical device during a surgical procedure (para [0004]-[0008]).
Regarding claim 84, Wasielewski discloses calculations are input into a data positioning device 42, coupled to a display 42 to show the position of a reamer with respect to a pelvis (para [0056]).
Wasielewski discloses all elements of the claimed invention except for an explicit reference to alignment of the acetabular component utilizing the Anterior Pelvic Plane (APP) defined by the two anterior superior iliac spines (ASIS) and the pubic symphysis.  
Zheng et al. disclose optimal placement of an acetabular cup by calibrating an accelerometer with patient specific calibration parameters (paras [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art to have utilized the technique of Zheng et al. to calibrate the accelerometer in the Wasielewski method to ensure optimal cup placement in a patient. 

Response to Arguments
Applicant's arguments have been fully considered by the Examiner and are persuasive with respect to the double patenting rejection made in the previous office action.  New grounds of rejection have been made in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 15, 2022
/Anu Ramana/Primary Examiner, Art Unit 3775